TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 29, 2015



                                     NO. 03-15-00212-CR


                                Michael Jude Pirie, Appellant

                                               v.

                                 The State of Texas, Appellee




         APPEAL FROM 424TH DISTRICT COURT OF BURNET COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
     DISMISSED ON STATE’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the district court. The State has

filed a motion to dismiss the appeal. Finding the motion meritorious, the Court grants the motion

and dismisses the appeal. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.